Citation Nr: 0305892	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  95-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome, based on an initial award.  

2.  Entitlement to service connection for scoliosis of the 
lumbar spine, also claimed as secondary to service-connected 
intervertebral disc syndrome.  

3.  Entitlement to service connection for leg shortening, 
also claimed as secondary to service-connected intervertebral 
disc syndrome.  




REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
February 1988, and from October 1988 to February 1994, to 
include service in Southwest Asia.  His awards and 
decorations include the Parachute Badge, Southwest Asia 
Service Medal with bronze service star, and the Kuwait 
Liberation Medal-Saudi Arabia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted him service connection 
for lumbosacral strain, assigning the disability a 20 percent 
rating, effective from the time of the veteran's separation 
from military service, February 1994.  The veteran expressed 
his dissatisfaction with the rating, which was subsequently 
increased to 40 percent, effective from June 1996, following 
back surgery, with the nomenclature of the disability changed 
to post-operative residuals of central disc herniation.  The 
veteran pursued his appeal.  During the pendency of the 
appeal, the case was transferred to the RO in Houston, Texas, 
and then to the RO in Cleveland, Ohio, from where this case 
has been certified.  




FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Prior to June 1, 1996, the veteran's intervertebral disc 
syndrome was manifested by medical evidence of moderate 
condition with recurring attacks.  

3.  Effective June 1, 1996, the veteran intervertebral disc 
syndrome is manifested by medical evidence of severe 
condition with recurring attacks, with intermittent relief.  

4.  Scoliosis of the lumbosacral spine was first shown many 
years after the veteran's separation from active duty service 
and there is no medical opinion of record that the recently 
shown scoliosis is related either to an injury or disease in 
service or etiologically related to the veteran's service-
connected intervertebral disc syndrome.  

5.  There is no competent medical opinion that the veteran 
currently has a leg shortening.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for intervertebral disc syndrome prior to June 1, 
1996, based on an initial award, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5293 (2002).  

2.  The criteria for a disability rating in excess of 40 
percent for intervertebral disc syndrome, effective from June 
1, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5293 (2002).  

3.  Scoliosis of the lumbosacral spine was not incurred in or 
aggravated by service, nor was scoliosis of the lumbosacral 
spine proximately due to or the result of the veteran's 
service-connected intervertebral disc syndrome.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.310, 
3.326(a) (2002).  

4.  Leg shortening was not incurred in or aggravated by 
service, nor was leg shortening proximately due to or the 
result of the veteran's service-connected intervertebral disc 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.310, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that numerous pieces of correspondence were 
sent to the veteran between early 1995 and late 2002, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, as well as the June 1995 Statement of the Case and 
Supplemental Statements of the Case issued in September 1996, 
December 1996, October 1999, March 2000, November 2000, and 
October 2002, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  Also, the veteran testified at a 
personal hearing held at the RO before a hearing officer.  No 
further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

The veteran's service-connected post operative residuals of a 
central disc herniation, with neurological symptoms in the 
hips and legs is rated under diseases of the musculoskeletal 
system in VA's Schedule for Rating Disabilities, 
specifically, under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome.  By regulatory 
amendment effective September 23, 2002, changes were made to 
the schedular criteria for evaluating intervertebral disc 
syndrome.  Where the law or regulations governing a claim 
change while the claim is pending, as in the veteran's case, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  Nevertheless, 
in light of the reasons set forth below, the veteran's post-
operative residuals of a central disc herniation will be 
rated under the criteria in effect prior to September 23, 
2002, to include current manifestations, as those criteria 
are more favorable.  

Under the criteria for intervertebral disc syndrome in effect 
prior to September 23, 2002, Diagnostic Code 5293 provides 
that a 20 percent rating is warranted for recurring attacks 
of moderate intervertebral disc syndrome.  A 40 percent 
rating is warranted for recurring attacks of severe 
intervertebral disc syndrome, with only intermittent relief.  
A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
comparable with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  See 38 C.F.R. § 4.71a.  

Under the criteria for intervertebral disc syndrome effective 
September 23, 2002, a 20 percent rating is warranted with 
medical evidence of incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past twelve weeks.  A 40 percent rating is 
warranted with medical evidence of incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks, during the past twelve months.  A 60 percent 
rating is warranted with medical evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

At this point, the Board notes that the claims file reflects 
consideration of all evidence in light of the applicable 
rating criteria throughout the veteran's appeal.  Hence, the 
RO has effectively considered the appropriateness of its 
initial evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Thus, the Board finds that remand 
of the case would not be productive, as it would not produce 
a markedly different analysis on the RO's part, or give rise 
to markedly different arguments on the veteran's part.  

Based on the veteran's service medical records and post-
service VA outpatient treatment records, the RO granted the 
veteran entitlement to service connection for a back 
disability in February 1995, effective from the time of his 
separation from active duty in February 1994.  A 20 percent 
rating was assigned, to which the veteran expressed his 
dissatisfaction, and which remained in effect until May 1996, 
the first month following back surgery.  Effective from that 
time, a 40 percent rating was assigned, and to which the 
veteran has reiterated his continued dissatisfaction.  

The veteran's service medical records show that he was seen 
on a number of occasions for low back strain, with pain at 
L5.  His back complaints were attributed to lifting injuries 
and those resulting from parachute jumps.  

Post-service, he was seen in March 1994 at a VA medical 
facility with complaints of low back pain radiating into his 
right lower extremity.  Examination revealed pain at L3, 4 
and 5; left leg was longer than the right leg by 1/2 inch; 
straight leg raising test was negative; and extension was 
limited, secondary to pain.  

Private medical examination report, dated in February 1995, 
showed marked spasm and limitation of motion of the 
thoracolumbar spine; a marked list; and a definite extensor 
lag.  Gait and station were normal; no limp; and heel and toe 
walk was normal.  Straight leg raising test results were 
normal; deep tendon reflexes, motor strength and sensation 
were intact to the lower extremities.  X-rays of the lumbar 
spine revealed narrowing of the L5-S1 disc space.  The 
diagnosis was significant L5-S1 disc degeneration with a 
probable bilateral radiculopathy.  

VA orthopedic examination report of May 1995 notes the 
veteran complaining of chronic back stiffness and soreness.  
He did not have symptoms of lower extremity radiculopathy.  
On examination, the lumbosacral area showed no evidence of 
tenderness; range of motion studies were all within normal 
range, without pain; heel and toe standing were satisfactory; 
and no sensory impairment was noted in the lower extremities.  
X-ray of the lumbosacral spine revealed no gross abnormality.  
The diagnosis was a history of lumbosacral strain, without 
any residual history or clinical evidence to suggest any 
lower extremity radiculopathy.  

The veteran testified at a personal hearing held at the RO in 
October 1995 before a hearing officer.  During the hearing, 
the veteran related the initial injuries to his low back, his 
current symptomatology, and treatment he is receiving.  

The report of an MRI (magnetic resonance imaging) test from a 
VA facility, dated in September 1995, revealed degenerative 
disc disease, with disc desiccation, at L4-5 and L5-S1, 
central disc herniation at L5-S1, which did not compress the 
thecal sac, but apparent encroachment of the left S1 neural 
foramina was seen; and disc protrusion at L4-5.  

The veteran underwent surgery on an outpatient basis at a VA 
medical facility in April 1996, where a left-sided 
subalignment disc herniation at L5-S1 was removed.  He 
tolerated the procedure well and had an uneventful recovery.  

The veteran's VA outpatient treatment records for November 
1995 to September 1996, which show that he had been doing 
well following his April 1996 surgery; however, following 
some work he had been doing in his yard in May 1996, he was 
complaining of radiating back pain into his left leg and 
foot.  He underwent physical therapy examination, which 
revealed decreased sensation to dull and sharp touch 
throughout the left lower extremity.  Ranges of motion of the 
legs were within normal limits, with the exception of 20 
degrees internal rotation of the left hip, and to 40 degrees 
rotation , both with complaints of pain.  There was decreased 
lumbar lordosis; pain to palpation over the L4-5 scar region; 
minimal weight bearing on standing on the left side; 
posterior pelvic tilt; and gait was antalgic with a minimal 
left lateral flexion.  Range of motion studies of the 
lumbosacral spine revealed rotation decreased about 50 
percent; lateral flexion decreased about 50 percent; flexion 
was within normal limits; extension decreased about 25 
percent, with complaints of increased pain.  The assessment 
was that he presented with increased back pain, decreased 
strength, postural compromises, and decreased range of motion 
of the spine.  He was seen in June 1996, August 1996, and 
September 1996, for complaints of recurrence of radicular 
pain down to the latera aspect of the left foot.  He had 
attended physical therapy for two months, with no improvement 
of the pain.  

The report of the veteran's August 16, 1996, VA orthopedic 
examination essentially was classified by the examining 
physician as a failure for status post-operative surgery for 
degenerative disc disease.  The neurological portion of the 
examination notes the veteran complaining of incapacitating 
pain; however, following examination, the examining physician 
noted that the examination was completely unhelpful and un-
localizing, and recommended an electromyogram to rule out a 
left lumbosacral radiculopathy/an MRI of the lumbosacral 
spine.  

The veteran's VA outpatient treatment records for March 1996 
through April 1999, show treatment for various disorders, 
including complaints of low back pain.  the report of a 
November 1996 MRI notes L5-S1 fibrosis.  He was seen for 
radiating back pain in January 1997, March 1997, April 1997, 
December 1997, and August 1998.  The August 1998 assessment 
was increased back pain, secondary to poor posture and 
arthritic changes of the lumbar spine.  X-rays taken of the 
lumbar spine in February 1999 revealed straightening in 
normal lumbar lordosis, mild narrowing a t the L4-L5 disc 
space, and moderate narrowing of L5-S1 disc space height.  
Vertebral heights were preserved and a minimal ventral spur 
marked the caudal end plate of L5.  

Following review of the record and examination of the veteran 
in March 1999, the VA examining physician's impression was 
that the veteran had complaints of decreased range of motion 
that are exaggerated during the examination.  However, when 
encouraged by the examiner, the veteran was able to display a 
full range of motion of the lumbar spine.  The physician did 
not see any functional limitation in the veteran's spine 
based on previous disc herniation or surgical treatment 
thereof.  The report of a June 1999 VA electromyography study 
notes that the veteran did not appear to exert maximal effort 
on request.  The interpretation was that of an essentially 
normal study.  

In February 2000, the veteran underwent spinal endoscopy at a 
VA medical facility.  The post-operative diagnosis was left 
lumbar radiculopathy, post laminectomy syndrome, possible 
epidural adhesions.  He tolerated the procedure well and was 
discharged in satisfactory condition after a small stitch was 
placed in the sacral caudal wound area.  

In July 2000, the veteran submitted statements from his wife 
and friends essentially noting the veteran's on-going back 
problems.  He also submitted time and attendance records from 
December 1996 to October 1999 showing the hours of leave 
accumulated (469 hours) and hours used as sick leave (166 
hours).  However, these records do not indicate that his 
service-connected back disability was the cause of leave 
usage.  

The report of the veteran's June 2001 VA examination shows 
the veteran complaining of flare-ups with increased pain, 
stiffness and sensory symptoms, during which he gets shooting 
pain through his buttocks, that can radiate around his hips, 
and numbness and pain in the left posterior thigh, posterior 
calf and ankle, with pain the most limiting factor during 
flare-ups.  He reported using a cane during flare-ups, bur 
not at work, where he uses a lifting brace.  On examination, 
the spine was not painful at any point; no objective evidence 
of painful motion, spasm, weakness or tenderness; no postural 
abnormality or fixed deformity; the musculature of the back 
was normal to visual inspection and palpation.  Strength was 
5/5 throughout; tone and rapid alternating movements were 
within normal limits; and pronator drift was negative.  Deep 
tendon reflexes were 2/4 throughout. Range of motion studies 
showed slight to normal limitation of motion as evidence by 
active forward flexion to 75 degrees, passive forward flexion 
to 90 degrees; extension to 25 degrees; and bilateral flexion 
to 40 degrees.  The opinion offered by the examining 
physician was that the veteran has degenerative disc disease 
at L4-5 and L5-S1, and is status post two surgeries; there 
are no residual neurological or spine findings from that 
condition; current lumbosacral x-ray shows mild 
dextroscoliosis; and no objective evidence of leg shortening.  

The veteran's outpatient treatment records from Wright-
Patterson Air Force base medical facilities for September 
1996 to June 2001, and VA outpatient treatment records for 
April 1999 to July 2001, reflect that the veteran was seen 
for various conditions, including numerous complaints of low 
back and radiating pain.  

Analysis

Applying the relevant law and regulation to the facts of this 
case, the Board notes that in February 1995, the veteran's 
private physician submitted a medical examination report 
noting complaints of low back pain with radiation in each 
iliac crest and down the posterior aspect of both thighs and 
legs.  On examination, the lumbar spine showed marked spasm 
and limitation of motion.  However, on VA examination, 
undergone three months later, there was no evidence of 
lumbosacral spine tenderness, and range of motion of the 
spine was essentially normal.  A nerve conduction study in 
July 1995, revealed no evidence of lower extremity 
radiculopathy, no gluteal or peripheral neuropathy.  A 
September 1995, VA MRI revealed central disc herniation at 
L5-S1.  In April 1996, he was hospitalized and underwent 
surgery to remove a large herniated disc at L5-S1 disc.  

Under the circumstances, up until the time of the veteran's 
April 1996 back surgery, a 20 percent rating is appropriate 
and fully comports with the applicable schedular criteria, in 
that the medical evidence shows moderate intervertebral disc 
syndrome with recurring attacks.  The medical evidence is not 
reflective of greater severity, such as severe or pronounced 
intervertebral disc syndrome with recurring attacks and 
intermittent relief or with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  

Post-surgery, the medical evidence shows that the veteran's 
post-operative residuals of the central disc herniation 
present a worsening picture.  The veteran's VA outpatient 
treatment records subsequent to the surgery show that he 
required additional medication for back and leg pain; there 
was tenderness in the lumbar area; decreased sensation on 
neurologic evaluation; and some limitation of motion.  Over 
the years, he has been treated on a fairly consistent basis 
for his radiating back pain.  Those treatment records are 
more reflective of the criteria for a 40 percent rating, in 
that they reflect severe intervertebral disc syndrome with 
recurrent attacks and intermittent relief.  However, there is 
no evidence of diminished reflexes or chronic neurological 
impairment which would be reflective of a 60 percent rating 
which requires pronounced intervertebral disc syndrome with 
persistent symptoms comparable with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.   Furthermore, the veteran does 
not even meet the criteria under the revised regulations for 
a 40 percent rating, as there is no medical evidence of 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past twelve 
months.  This is the primary reason that the Board is 
evaluating this claims under the old regulations, as they are 
more beneficial to the veteran.  See 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. at 202.  

Under the circumstances, effective from June 1996 (the 
expiration of the 100 percent temporary total rating for the 
April 1996 surgery and period of convalescence) the criteria 
for a 40 percent rating is appropriate and fully comports 
with the applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's back disability, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of ankylosis of the lumbar spine, 
fractured vertebra, lumbosacral strain with characteristic 
pain on motion, loss of lateral spine motion with muscle 
spasm on extreme forward bending, or severe lumbosacral 
strain, there is no basis for assignment of a higher 
evaluation under Diagnostic Codes 5285, 5289, or 5295.  See 
38 C.F.R. § 4.71a.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's post-operative residuals of a central disc 
herniation at any stage under consideration.  In this regard, 
the Board notes that the medical evidence reflects that the 
veteran has not undergone prolonged hospitalization for his 
back disability or that the disability has caused marked 
interference with employment as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  Hence, in the absence 
of evidence such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the 
appropriateness of the initial rating for the veteran's 
lumbosacral disability under the applicable criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Likewise, the 
Board notes that the RO has effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times while the appeal was 
pending.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  

A.  Scoliosis

Essentially, the veteran maintains that he has scoliosis of 
the lumbar spine, which he avers was proximately due to or 
the result of his service-connected intervertebral disc 
syndrome.  

A review of the veteran's service medical records do not 
indicate any complaints or symptomatology pertaining to 
scoliosis.  Hence, no such disability has been shown in 
service.  

The earliest indication, medical finding of scoliosis is 
shown in the veteran's VA outpatient treatment record dated 
in May 1996, which referenced an x-ray finding, dated in 
November 1995, which revealed mild scoliosis of the lumbar 
spine.  However, subsequent x-rays of the lumbar spine taken 
in October 1997 and February 1999 failed to show any 
scoliosis.  

The report of the veteran's June 2001 VA examination notes 
that an x-ray taken of his lumbosacral spine revealed mild 
dextroconvex scoliosis of the thoracolumbar spine.  The 
alignment was otherwise normal.  The physician was 
specifically instructed to offer an opinion as to whether it 
was at least as likely as not that any scoliosis found was 
etiologically related to the veteran's service-connected 
intervertebral disc syndrome.  Following review of the record 
and examination of the veteran, the physician opined that 
there was no objective reason of a causal link between the 
veteran's back condition and scoliosis.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In the veteran's case, mild dextroconvex scoliosis of the 
thoracolumbar spine was first shown many years after his 
separation from active duty service and there is no medical 
opinion of a nexus, or link, between either an in-service 
injury or disease or his service-connected intervertebral 
disc syndrome.  Rather, the medical opinion of record 
specifically states that there is no etiological relationship 
between scoliosis and the veteran's intervertebral disc 
syndrome, and the veteran has not submitted any medical 
evidence to the contrary.  Hence, the Board finds that 
scoliosis was not incurred in or aggravated by the veteran's 
active duty service, nor was the recently noted scoliosis 
etiologically related to his service-connected intervertebral 
disc syndrome.  

In reaching this conclusion, the veteran's assertions 
regarding the relationship between his scoliosis and his 
service-connected intervertebral disc syndrome have been 
carefully considered.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of a disability.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  A claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak v. Derwinski, 2 Vet. App 
609, 611 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting service connection for scoliosis of the 
lumbosacral spine, either on a direct or secondary basis.  
See 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

B.  Leg Shortening

The veteran also maintains that his hips are out of 
alignment, with one leg shorter than the other, as a direct 
result of his service-connected intervertebral disc syndrome.  

He veteran's service medical records do not indicate that 
there was any discrepancy in the lengths of his legs, nor any 
complaints or symptomatology associated with a shortening of 
either leg.  

It is not until May 1996, that the VA examiner noted the 
veteran's left leg length was 36 inches and the right leg 
length was 35 inches.  No x-rays were taken, but he was 
referred to prosthetics of a 1/2 inch shoe lift, which he had 
received by September 1996.  The VA outpatient treatment 
record for February 1998 indicates that the veteran's back 
pain had decreased with the help of the shoe lift.  X-rays 
taken of the left hip in February 1999 were normal.  However, 
these records are the only ones indicating that there was a 
shortening of either of the veteran's legs.  Subsequent 
records have consistently noted that the veteran's legs were 
of equal length.  

On VA examination of June 2001, the examiner found that the 
veteran's legs were of equal length at 96.5 cm each.  When 
specifically requested to indicate findings pertaining to any 
leg length discrepancy, the examiner noted none; rather, he 
noted that there was no objective evidence of leg shortening.  

The Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
although in 1996 a shortening of the right leg was noted, no 
evidence of such shortening has been shown either before or 
since.  Actually, most recent medical examination has 
specifically noted that both of the veteran's legs are equal 
in length.  Hence, there is no medical evidence establishing 
that the veteran currently has any leg shortening, as none 
was shown on recent VA examination.  Even if assuming, 
without deciding, that medical evidence has shown a leg 
shortening after the veteran's separation from active duty 
service, there is no medical opinion of a nexus or link 
between such finding and an injury or disease in service, or 
an etiological relationship between such finding and the 
veteran's service-connected intervertebral disc syndrome.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently even has leg shortening.  As such, 
there is no basis for allowance of the claim for service 
connection for leg shortening, either on a direct or 
secondary basis.  See Brammer, 3 Vet. App. at 225; Rabideau, 
2 Vet. App. at 144. 

While the veteran may well believe that he has one leg that 
is shorter than the other, which he attributes to his 
service-connected intervertebral disc syndrome, the Board 
would like to emphasize that it is the province of trained 
health care professional to enter conclusions that require 
medical opinion, such as the diagnosis of a disability or an 
opinion as to the etiology of that disability.  In this case, 
the veteran's evidentiary assertions regarding the presence 
or etiology of leg shortening are found to be inherently 
incredible when viewed in the context of the total record.  
While the veteran may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 
(1997), he is not competent to diagnose the presence of a 
current disability or to relate that presence of any current 
disability to any particular event, period of time, or 
service-connected disability; hence, his contention in this 
regard have no probative value.  An appropriate medical 
expert must identify such a relationship, which involves a 
medical diagnosis (and nexus to service).  See Bostain, 11 
Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See 
also Routen, 10 Vet. App. at 186.  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App at 611.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

An initial rating in excess of 20 percent prior to June 1, 
1996, for intervertebral disc syndrome is denied.  

Effective from June 1, 1996, a rating in excess of 40 percent 
for intervertebral disc syndrome is denied.  

Service connection for scoliosis of the lumbosacral spine is 
denied.  

Service connection for leg shortening is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

